DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the application filed on December 04, 2020. Claims 1-13 were presented, and are pending examination.
Drawings
The drawing filed on December 04, 2020 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (US PGPUB No. 20190018888), hereinafter, Madisetti, in view of Thakkar et al. (An NPL with title “Performance Benchmarking and Optimizing Hyperledger Fabric Blockchain Platform”), hereinafter, Thakkar.
Regarding claim 1:
Madisetti teaches:
A method for enhancing throughput of a blockchain network, executed by a processor of a node constituting the blockchain network, comprising steps of (Fig. 1 shows blockchain network 100. Also see Fig. 7.  Paragraph 0028 talks about increasing transaction throughput): 
(a) designing and setting target latency in the blockchain network in advance (Fig. 7, step 382, shows determining the values of blockchain parameters required to meet DSS level. Fig. 4, element 274, and paragraph 0129 disclose blockchain parameters include transaction latency (target latency)); 
(b) measuring latency for the blockchain network (Fig. 7, step 384, shows measuring blockchain parameters. Since paragraph 0129 discloses blockchain parameter include transaction latency, measuring blockchain parameters encompass measuring transaction latency); 
(c) comparing the target latency set in advance with the measured latency (Fig. 7, step 388, shows comparing DSS levels.  Paragraph 0144, second last sentence, states “At step 388, a check is performed if the DSS levels deviate from the desired levels”); and 
d) adjusting [[one or two or more of a block size, the number of channels, and an endorsement policy]] according to the comparison result (Fig. 7, step 390, shows tuning (adjusting) blockchain parameters. Paragraph 0144, last sentence, states “If the DSS levels deviate from the desired levels, the blockchain parameters are tuned, at step 390, to meet the desired DSS levels”),
wherein the latency is allowed to be decreased (paragraph 0028 discloses transaction latency can be reduced).
Madisetti does not teach adjusting one or two or more of a block size, the number of channels, and an endorsement policy (Madisetti discloses adjusting various blockchain parameters based on the measured DSS level and desired DSS level. Madisetti does not explicitly disclose the blockchain parameters include any of block size, the number of channels, and an endorsement policy).
Thakkar teaches adjusting one or two or more of a block size, the number of channels, and an endorsement policy (observations 2-4 at page 269 discuss adjusting block size to optimize latency and throughput).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti to incorporate the teaching of Thakkar about adjusting block size. One would be motivated to do that to improve the overall throughput in the blockchain (see abstract and Fig. 4 of the Thakkar).
As to claim 2, the rejection of claim 1 is incorporate. Madisetti in view of Thakkar teach all the limitations of claim 1 as shown above.
Madisetti does not teach wherein the target latency is a latency required for a consensus process in the blockchain network, wherein, in the step (b), the latency is a time which is required to fill a block constituting one block size, and wherein the block size is represented by the number of transactions which are stored in the block.
Thakkar teaches wherein the target latency is a latency required for a consensus process in the blockchain network, wherein, in the step (b), the latency is a time which is required to fill a block constituting one block size, and wherein the block size is represented by the number of transactions which are stored in the block (see at least page 268 discussing endorsement latency and validation latency. Table II in page 268 show block size in terms of number of transaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti to incorporating the teaching of Thakkar about endorsement latency and validation latency. One would be motivated to use those latencies to figure out performance bottleneck and improve the overall throughput in the blockchain (see abstract of the Thakkar).
As to claim 3, the rejection of claim 1 is incorporate. Madisetti in view of Thakkar teach all the limitations of claim 1 as shown above.
Madisetti further teaches wherein the step (b) is measuring the latency for a process where one block of the blockchain network is filled with transactions and a consensus process is fulfilled, wherein, the step (c) is comparing the measured latency with the target latency for a process where one block is filled in accordance with one block size and a consensus process is fulfilled (as shown in claim 1, Madisetti discloses transaction latency. Paragraph 0007 discusses transaction confirmation as result of whole process of block fling and consensus time. Therefore, transaction latency is the overall latency of a transaction).
Madisetti does not teach the step (d) is adjusting the block size according to the comparison result of step (c).
Thakkar teaches the step (d) is adjusting the block size according to the comparison result of step (c) (observations 2-4 at page 269 discusses adjusting block size to optimize latency and throughput).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti to incorporating the teaching of Thakkar about adjusting block size. One would be motivated to do that to improve the overall throughput in the blockchain (see abstract and Fig. 4 of the Thakkar).
As to claim 4, the rejections of claims 1 and 3 are incorporate. Madisetti in view of Thakkar teach all the limitations of claims 1 and 3 as shown above.
Madisetti does not teach wherein the step (d) includes: increasing the block size if the target latency is larger than the measured latency; and decreasing the block size if the target latency is not larger than the measured latency.
Thakkar teaches wherein the step (d) includes: increasing the block size if the target latency is larger than the measured latency; and decreasing the block size if the target latency is not larger than the measured latency (see observation 2 and 3 at page 269 discussing increasing and decreasing block size based on latency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti to incorporating the teaching of Thakkar about adjusting the block size. One would be motivated to do that to improve the overall throughput in the blockchain (see abstract and Fig. 4 of the Thakkar).
As to claim 5, the rejection of claim 1 is incorporate. Madisetti in view of Thakkar teach all the limitations of claim 1 as shown above.
Madisetti does not teach wherein the block size, the number of channels, and the endorsement policy are sequentially adjusted.
Thakkar teaches wherein the block size, the number of channels, and the endorsement policy are sequentially adjusted (see abstract disclosing sequentially optimizing block size, number of channels, endorsement policy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti to incorporating the teaching of Thakkar about sequentially optimizing block size, number of channels, endorsement policy. One would be motivated to do that to improve the overall throughput in the blockchain (see abstract the Thakkar).
As to claim 6, the rejection of claim 1 is incorporate. Madisetti in view of Thakkar teach all the limitations of claim 1 as shown above.
Madisetti does not teach wherein the step (d) includes: checking the number of vCPUs that can be allocated according to the measured latency; and changing the number of channels at the same rate as the checked number of the vCPUs.
Thakkar teaches wherein the step (d) includes: checking the number of vCPUs that can be allocated according to the measured latency; and changing the number of channels at the same rate as the checked number of the vCPUs (see Observations 7 and 8 at page 270 discussing adjusting number of channels and number of vCPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti to incorporating the teaching of Thakkar about adjusting number of channels and number of vCPU. One would be motivated to do that to improve the overall throughput in the blockchain (see abstract and Fig. 4 of the Thakkar).
As to claim 7, the rejection of claim 1 is incorporate. Madisetti in view of Thakkar teach all the limitations of claim 1 as shown above.
Madisetti does not teach wherein the step (d) includes: increasing the number of vCPUs and the number of channels if the number of vCPUs that can be allocated is larger than the number of vCPUs that are currently allocated; and adjusting the endorsement policy if the number of vCPUs that can be allocated is not larger than the number of vCPUs that are currently allocated.
Thakkar teaches wherein the step (d) includes: increasing the number of vCPUs and the number of channels if the number of vCPUs that can be allocated is larger than the number of vCPUs that are currently allocated; and adjusting the endorsement policy if the number of vCPUs that can be allocated is not larger than the number of vCPUs that are currently allocated (see observation 6 at page 269 discussing adjusting endorsement policy. See Observations 7 and 8 at page 270 discussing adjusting number of channels and number of vCPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti to incorporating the teaching of Thakkar about adjusting number of channels, number of vCPU, and endorsement policy. One would be motivated to do that to improve the overall throughput in the blockchain (see abstract and Fig. 4 of the Thakkar).
As to claim 8, the rejection of claim 1 is incorporate. Madisetti in view of Thakkar teach all the limitations of claim 1 as shown above.
Madisetti does not teach wherein the latency is determined according to the number of transactions that occur.
Thakkar teaches wherein the latency is determined according to the number of transactions that occur (see table II and Fig. 4 at page 268 showing latency for number of transaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti to incorporating the teaching of Thakkar about latency determination according to number of transactions. One would be motivated to do that to improve the overall throughput in the blockchain (see abstract and Fig. 4 of the Thakkar).
Claim 9 is directed towards a non-transitory computer readable storage media performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Regarding claim 10:
Claim 10 is directed towards a blockchain network performing the combination of the methods of claims 1 and 2. Accordingly, it is rejected under similar rationale.
As to claim 11, the rejection of claim 1 is incorporate. Madisetti in view of Thakkar teach all the limitations of claim 10 as shown above.
Madisetti does not teach wherein the blockchain network is a hyper ledger blockchain network.
Thakkar teaches wherein the blockchain network is a hyper ledger blockchain network (see Fig. 2 at page 266 showing a hyper ledger Fabric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti to incorporating the teaching of Thakkar about hyper ledger blockchain network. One would be motivated to use hyper ledger blockchain network because of the rise of popularity of permissioned blockchain (see abstract and Fig. 4 of the Thakkar).
As to claim 12, the rejection of claim 1 is incorporate. Madisetti in view of Thakkar teach all the limitations of claim 10 as shown above.
Madisetti does not teach wherein the chain code is set so as to adjust the number of vCPUs and the number of channels in a case where the target latency cannot be maintained even after the block size is adjusted.
Thakkar teaches wherein the chain code is set so as to adjust the number of vCPUs and the number of channels in a case where the target latency cannot be maintained even after the block size is adjusted (see Observations 7 and 8 at page 270 discussing adjusting number of vCPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti to incorporating the teaching of Thakkar about adjusting number of channel and number of vCPU. One would be motivated to do that to improve the overall throughput in the blockchain (see abstract and Fig. 4 of the Thakkar).
As to claim 13, the rejection of claim 1 is incorporate. Madisetti in view of Thakkar teach all the limitations of claim 10 as shown above.
Madisetti does not teach wherein the chain code is set so as to adjust an endorsement policy in a case where the target latency cannot be maintained even after the block size is adjusted.
Thakkar wherein the chain code is set so as to adjust an endorsement policy in a case where the target latency cannot be maintained even after the block size is adjusted (see observation 6 at page 269 discussing adjusting endorsement policy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti to incorporating the teaching of Thakkar about adjusting endorsement policy. One would be motivated to do that to improve the overall throughput in the blockchain (see abstract and Fig. 6 of the Thakkar).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL M HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	October 27, 2022

/KAMAL M HOSSAIN/               Examiner, Art Unit 2444                                                                                                                                                                                         

/JOHN A FOLLANSBEE/               Supervisory Patent Examiner, Art Unit 2444